Case 1:20-cv-03647-LAK Document 3 Filed 09/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-against-

UNITED STATES OF AMERICA,

Respondent.

LEWIS A. KAPLAN, District Judge.

20-cv-3647 (LAK)
[16-cr-0212 (LAK)]

The motion to vacate, set aside or correct his sentence by setting aside the conviction

on Count 4 is denied, substantially for the
memoranda [16-cr-0212, DI 1505, DI 1508] ta

of the extended period of time provided thereft

A certificate of appealability
herefrom would not be taken in good faith wit

SO ORDERED.

Dated: September 17, 2020

reasons set forth in the government’s opposition
which no reply has been filed despite the expiration
or.

is denied, and the Court certifies that any appeal
hin the meaning of 28 U.S.C. §1915(a)(3).

_

~ Lew AYaplan
United States District Judge

 
